Case: 1:17-cv-02703 Document #: 129 Filed: 04/16/19 Page 1 of 1 PagelD #:1866

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

NATIONAL CONTINENTAL
INSURANCE CO.
Plaintiff
V.

AS CORP, INC. and WALTER
CARTER, and JAMES WOODS, and
RISINGER BROS. TRANSFER INC.

Defendants

17-CV-02703

DEFENDANT JAMES WOODS’ REPLY TO PLAINTIFF’S COMBINED
MEMORANDUM AND ITS MOTION FOR SUMMARY JUDGMENT

Defendant, JAMES WOODS, states the following:

Defendant Woods adopts as his own, Risinger Bros Transfer Inc.’s Reply to
National Continental Insurance Company’s combined memorandum, and reiterates
its arguments made in Woods’ Response to the Summary Judgment Motion.

Defendant prays that the Court will take cognisance of, and be guided by
National Continental Insurance Company v. Gian Singh, as Representative of the
Estate of Harpreet Singh, Sumeet Singh, AG Express Inc, and D Line Logisics,
INC.,.717-cv-2603, and
National Continental Insurance Company v Nikola Vukovic, AAA Freight Inc. And
Milan Rancic, 17-cv-2607.

 

Vukovic is the most recent decision in our own jurisdiction (March 25,2019), with
the same plaintiff, same insurance policy, and the same issues. Vukovic extensively
cites and adopts the reasoning in Singh, also the same insurance company, same
policy, and same issues.

Wherefore Defendant James Woods prays that Plaintiff's Motion for Summary
Judgment be denied.

Respectfully submitted,

 

Bruce Radzin
Bruce Radzin
415 N. LaSalle Street-300A, Chicago, lilinois, 60654
312-222-0000, 312-222-1656 fax
bruce@radzin.com
